Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claims 1-22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for determining packet loss in a fronthaul network. Each of independent claims, claim 1 (“A distributed radio access network”) and claim 12 (“A method”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Prior art by Medeiros (US 20200296019) teaches a plurality of radio points (RPs), each being configured to exchange radio frequency (RF) signals with at least one user equipment (UE) ([Fig.]); 
a baseband controller communicatively coupled to the plurality of RPs via a fronthaul network, the baseband controller being configured to determine... successfully decoded packets on the fronthaul network, for a wireless channel, during a measurement interval ([0064, 0069, 0080-0084 and Fig.3]). 
But Medeiros fails to teach underlined limitations as indicated below.

A distributed radio access network (RAN), comprising: 
a plurality of radio points (RPs), each being configured to exchange radio frequency (RF) signals with at least one user equipment (UE); 
a baseband controller communicatively coupled to the plurality of RPs via a fronthaul network, the baseband controller being configured to: 
determine, for each of the plurality of RPs, a number of successfully received packets on the fronthaul network, for a wireless channel, during a measurement interval; and 
determine, for each of the plurality of RPs, a number of packet losses, for the wireless channel and during the measurement interval, based on the number of successfully received packets.

Claim 12 is allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1 and 12 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411